Case 1:19-cv-21862-MGC Document 40 Entered on FLSD Docket 09/16/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         Case No. 19-21862-Civ-COOKE/GOODMAN

MICHAEL I. GOLDBERG,

       Plaintiff,

vs.

MITCHELL SILBERBERG & KNUPP, LLP, et al.,

      Defendants.
__________________________________________/
                    ORDER DENYING MOTION TO STAY DISCOVERY
       THIS MATTER is before the Court on Defendants’ Motion to Stay Discovery Pending a
Resolution of Their Rule 12(b)(6) Motion to Dismiss (ECF No. 20). In the Motion, Defendants
request a stay of discovery in this matter until after the Court rules on their Motion to Dismiss
(ECF No. 9). Plaintiff opposes such a stay (ECF No. 26).
       A district court has broad discretion in determining whether a stay is appropriate. Clinton v.
Jones, 520 U.S. 681, 706 (1997); see also, e.g., Bocciolone v. Solowsky, 2008 WL 2906719, at *1 (S.D.
Fla. July 24, 2008) (“[C]ourts have consistently rejected any per se requirement to stay discovery
pending resolution of a dispositive motion.”). Here, a stay of discovery would not conserve
judicial resources. In the event that the Court does not grant Defendants’ Motion to Dismiss—or
it grants dismissal with leave to file an amended complaint—this action will be severely behind
schedule. Additionally, a stay of discovery could stifle settlement negotiations between the Parties.
       Therefore, it is ORDERED and ADJUDGED that Defendants’ Motion to Stay Discovery
Pending a Resolution of Their Rule 12(b)(6) Motion to Dismiss (ECF No. 20) is DENIED.
       DONE and ORDERED in chambers at Miami, Florida, this 16th day of September 2019.




Copies furnished to:
Jonathan Goodman, U.S. Magistrate Judge
Counsel of record
